
	

115 S3703 IS: NFIP Extension Act of 2018
U.S. Senate
2018-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3703
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2018
			Mr. Rubio (for himself, Mr. Kennedy, Mr. Cassidy, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To reauthorize the National Flood Insurance Program.
	
	
		1.Short title
 This Act may be cited as the NFIP Extension Act of 2018.
		2.Reauthorization of national flood insurance program
 (a)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking December 7, 2018 and inserting September 30, 2019.
 (b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking December 7, 2018 and inserting September 30, 2019. (c)Retroactive effective dateIf this Act is enacted after December 7, 2018, the amendments made by subsections (a) and (b) shall take effect as if enacted on December 7, 2018.
			
